J-S66024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAMES MOORE                             :
                                         :
                   Appellant             :   No. 1562 EDA 2019

               Appeal from the Order Entered May 23, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1004221-2005,
                         CP-51-CR-1004231-2005

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAMES MOORE                             :
                                         :
                   Appellant             :   No. 1563 EDA 2019

               Appeal from the Order Entered May 23, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-1004221-2005,
                         CP-51-CR-1004231-2005


BEFORE: STABILE, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                      FILED DECEMBER 8, 2020

     Appellant James Moore appeals from the orders dismissing his timely

first Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, petitions

without a hearing. Appellant claims that the PCRA court erred in not holding

an evidentiary hearing or granting a new trial on his claims related to trial

counsel’s failures to (1) file a motion to bar retrial, (2) challenge the
J-S66024-19



competency of one of the Commonwealth’s witnesses, (3) request a jury

instruction, and (4) litigate a Bruton1 issue. We affirm.

        This Court summarized the factual and procedural history of Appellant’s

convictions in Appellant’s direct appeal.

        Appellant and his co-defendant, Larry Alexander, were drug
        dealers in North Philadelphia. The two victims, William Andre
        Kennedy and Jermaine Williams, were also drug dealers. The four
        men got into a dispute over drugs, money, and the drug-dealing
        territory on 11th Street between Russell and Ortana Streets.
        According to Khalid Coffield, another drug dealer, on April 29,
        2005—the night before the murders—the defendants and victims
        got into an argument in the street over drugs. Andre Lane,
        another drug dealer, told police that Appellant, Alexander, and
        several others planned to murder Jermaine Williams and Kennedy.

        Late in the evening of April 30, 2005, Appellant arrived at the
        residence of Kennedy’s uncle, looking for Kennedy and a package
        of crack cocaine. Appellant left and returned with a second man.
        The two punched the uncle in the face, forced their way into the
        apartment, searched it but found neither Kennedy nor drugs, and
        left. Before he was killed, Kennedy was living on 11th Street with
        Sonia Noemi Leon, a drug user with mental-health issues. On the
        evening of April 30, 2005, while Kennedy and Leon were smoking
        marijuana, Kennedy’s cellphone began to ring. Leon recognized
        the caller’s number as Alexander’s, but she overheard Appellant’s
        voice on the other end of the conversation. Appellant said he and
        Alexander wanted to meet Kennedy at the nearby Chinese food
        store on Rising Sun Avenue. A short time later, Jermaine Williams
        arrived at Leon’s apartment to pick up Kennedy in his car. Leon
        told Kennedy not to go, but he got into Williams’s car, and the two
        drove away and turned onto Rising Sun Avenue toward the
        Chinese food store. Then, Leon heard gunshots. Marvin Williams,
        who also knew the defendants and victims, lived across the street
        from the Chinese food store. Early in the morning of May 1, 2005,
        Marvin Williams saw the two victims outside of the Chinese food
        store. He saw Alexander approach Kennedy, pull a gun, and shoot
        him. Marvin Williams saw Appellant fire several shots at Jermaine
____________________________________________


1   Bruton v. United States, 391 U.S. 123 (1968).

                                           -2-
J-S66024-19


     Williams. Then, the defendants ran away. Responding police
     officers arrived, and Marvin Williams tussled with them. He tried
     to grab one of their side arms, and was arrested.

     After Appellant and Alexander fled the scene of the crime, they
     went to a party at Khalid Coffield’s house.      At the party,
     Appellant—while still holding the murder weapon—described in
     detail to Andre Lane how he shot Jermaine Williams twice in the
     head, killing him.

     Police officers responding to the sound of gunshots found Kennedy
     in the passenger seat of Jermaine Williams’s car with multiple
     gunshot wounds to the head. Officers found Jermaine Williams
     outside of the Chinese food store, barely breathing and unable to
     speak. Jermaine Williams was taken to the hospital with multiple
     gunshot wounds to the torso, where he was pronounced dead. An
     autopsy revealed that Kennedy had been shot seven times in the
     head and upper torso. Jermaine Williams was shot ten times in
     the upper body. Evidence collected from the victims’ bodies and
     the crime scene indicated that the perpetrators had used two
     firearms, one using 10 mm/.40 caliber cartridges, and the other
     using 9 mm/.357 SIG caliber cartridges.

     At about 8:00 a.m. on the morning of May 1, 2005, Appellant
     appeared at the door of Leon’s house. Appellant was looking for
     drugs, but Leon said there were none in her house. Appellant
     responded, “if you don’t give them to me now, the same thing that
     happened to Jermaine Williams and Kennedy will happen to you.”
     Upon searching her house, Leon found drugs and packaging
     material, which she hid. Leon’s house was burglarized later that
     day, and she gave a statement to police about the murders.

     While Marvin Williams and Alexander were incarcerated together,
     Alexander told Marvin Williams that he had shot Kennedy seven
     times and that he was worried about Appellant “running his
     mouth.” Later in 2005, while Marvin Williams was serving a prison
     sentence, his mother told him that his car had been firebombed
     while it was parked in front of the Chinese food store. Marvin
     Williams believed that the firebombing was because he had
     testified at the preliminary hearing in this case.

     Philadelphia Police developed Appellant and Alexander as
     suspects, and arrested and charged them each with two counts of
     first-degree murder, one count of conspiracy to commit murder,
     and three violations of the Uniform Firearms Act (VUFA). [fn2] At
     Appellant and Alexander’s first two trials in 2007 and 2011, the

                                   -3-
J-S66024-19


       juries were unable to reach a verdict.         At Appellant and
       Alexander’s third trial in 2012, the jury convicted Appellant of
       conspiracy, two counts of first-degree murder, and two VUFA. The
       trial court immediately sentenced Appellant to two concurrent,
       mandatory terms of life without parole and imposed no further
       penalty on the other convictions.
          [fn2]18 Pa.C.S.[] §§ 2502(a), 903, 6105 (person not to
          possess firearms), 6106 (carrying firearms without a
          license), and 6108 (carrying firearms on a public street in
          Philadelphia), respectively.

          [Appellant was charged in CP-51-CR-1004221-2005 (4331-
          2005)] for the killing Jermaine Williams and in CP-51-CR-
          1004231-2005 (4231-2005) for the killing of Kennedy].
          Appellant and Alexander were tried together [for both
          murders]. The jury found Alexander guilty of conspiracy,
          and two counts of first-degree murder. . . .

Commonwealth v. Moore, 717 EDA 2013, at 1-6 (Pa. Super. filed July 21,

2014) (unpublished mem.) (citations omitted and formatting altered).

       This Court affirmed Appellant’s judgments of sentence, and the

Pennsylvania Supreme Court denied Appellant’s petitions for allowance of

appeal. See id. at 1; Commonwealth v. Moore, 108 A.3d 35 (Pa. 2015).

The United States Supreme Court denied Appellant’s petition for writ of

certiorari on November 2, 2015. Moore v. Pennsylvania, 136 S. Ct. 407

(2015).

       Appellant timely filed a pro se PCRA petition, his first, on July 28, 2016.

The PCRA court appointed Appellant counsel (PCRA counsel), who filed

amended PCRA petitions on June 5, 2018.2             The Commonwealth, after
____________________________________________


2 We note there was a delay between July 2016 and October 2017 for the
assignment of a presiding PCRA judge. It appears that PCRA counsel was



                                           -4-
J-S66024-19



receiving continuances, filed motions to dismiss Appellant’s PCRA petitions on

March 20, 2019.

       The PCRA court issued Pa.R.Crim.P. 907 notices of its intent to dismiss

Appellant’s petitions for lack of merit on April 23, 2019. Appellant did not

respond. The PCRA court thereafter entered the orders dismissing Appellant’s

petition on May 23, 2019.

       Appellant timely filed notices of appeal in both cases.3 The PCRA court

did not order Appellant to file Pa.R.A.P. 1925(b) statements, but filed Rule

1925(a) opinions explaining its decision.

____________________________________________


appointed in October 2017, but was either unavailable or requested a
continuance before filing Appellant’s amended PCRA petition in June of 2018.

3The certified records do not contain Appellant’s notices of appeal. The copies
of PCRA counsel’s notice of appeal listed this Court’s records are identical and
caption both trial court case numbers. This Court issued a rule to show cause
why the appeals should not be quashed under Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018). PCRA counsel responded that the electronic filing
system was not functioning, but he “filed Notice of Appeal as of both matters,”
and “stressed to the Clerk that there must be notices of appeal for each
Common Pleas Court docket per [Walker].” Resp. to Rule to Show Cause,
6/7/19, at ¶ 2. PCRA counsel asserted that his efforts resulted in the listing
of two appellate docket numbers. Id. Further, PCRA counsel asserted that
he “sought to fully comply with Walker,” while acknowledging that his “Notice
of Appeal included both Common Pleas Court docket numbers.” Id.

In a subsequent motion to consolidate the two appellate court docket
numbers, which this Court denied, PCRA counsel stated that the “[n]otices of
appeal were filed separately as to the two distinct Common Pleas docket
numbers per [Walker].” Mot. to Consolidate, 6/18/19, at ¶ 2. Neither the
Commonwealth nor the PCRA court have discussed Walker or requested
quashing the appeals.




                                           -5-
J-S66024-19



       Appellant presents the following questions for review:

       1. Did the PCRA court err in dismissing Appellant’s PCRA Petition
       without a hearing because trial counsel was ineffective for failing
       to file and litigate a [m]otion on double jeopardy grounds?

       2. Did the PCRA court err in dismissing Appellant’s PCRA Petition
       without a hearing because trial counsel was ineffective for failing
       to request that Sonia Leon be examined to determine whether she
       was competent to testify?

       3. Did the PCRA court err in dismissing Appellant’s PCRA Petition
       without a hearing because trial counsel was ineffective for failing
       to request a limiting instruction in relation to the firebombing of
       Marvin Williams’ car?

       4. Did the PCRA court err in dismissing Appellant’s PCRA Petition
       without a hearing because trial counsel was ineffective for failing
       litigate Appellant’s Bruton . . . issue at trial?

Appellant’s Brief at 4.

       Because Appellant presents his arguments as claims of ineffective

assistance of counsel, we initially note the following principles that govern our

review:

       [O]ur standard of review from the denial of a PCRA petition is
       limited to examining whether the PCRA court’s determination is
       supported by the evidence of record and whether it is free of legal
____________________________________________


Following our review, it appears that PCRA counsel properly filed two separate
notices of appeal, one in each trial court case, but that the notices of appeal
were otherwise identical. Under these circumstances, we conclude that
Appellant perfected these appeals as required by Walker.                   See
Commonwealth v. J. Johnson, 236 A.3d 1141, 1148 (Pa. Super. 2020) (en
banc). However, we remind counsel that Walker requires that notices of
appeal be separately filed and that a clerk of a court may not photocopy and
place copies of a single notice of appeal in both records. See J. Johnson,
236 A.3d at 1146 n.5, 1148 n.9.



                                           -6-
J-S66024-19


     error.   The PCRA court’s credibility determinations, when
     supported by the record, are binding on this Court; however, we
     apply a de novo standard of review to the PCRA court’s legal
     conclusions.

     Furthermore, to establish a claim of ineffective assistance of
     counsel, a defendant must show, by a preponderance of the
     evidence, ineffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place. The burden is on the defendant
     to prove all three of the following prongs: (1) the underlying claim
     is of arguable merit; (2) that counsel had no reasonable strategic
     basis for his or her action or inaction; and (3) but for the errors
     and omissions of counsel, there is a reasonable probability that
     the outcome of the proceedings would have been different.

     We have explained that

        [a] claim has arguable merit where the factual averments,
        if accurate, could establish cause for relief. Whether the
        facts rise to the level of arguable merit is a legal
        determination.

        The test for deciding whether counsel had a reasonable
        basis for his action or inaction is whether no competent
        counsel would have chosen that action or inaction, or, the
        alternative, not chosen, offered a significantly greater
        potential chance of success. Counsel’s decisions will be
        considered reasonable if they effectuated his client’s
        interests.   We do not employ a hindsight analysis in
        comparing trial counsel’s actions with other efforts he may
        have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.

     Boilerplate allegations and bald assertions of no reasonable basis
     and/or ensuing prejudice cannot satisfy a petitioner’s burden to
     prove that counsel was ineffective. Moreover, a failure to satisfy
     any prong of the ineffectiveness test requires rejection of the
     claim of ineffectiveness.


                                    -7-
J-S66024-19



Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered), appeal denied, 216 A.3d 1029 (Pa.

2019).

      Moreover,

      [a] petitioner is not entitled to a PCRA hearing as a matter of right;
      the PCRA court can decline to hold a hearing if there is no genuine
      issue concerning any material fact and the petitioner is not entitled
      to post-conviction collateral relief, and no purpose would be
      served by any further proceedings. A reviewing court on appeal
      must examine each of the issues raised in the PCRA petition in
      light of the record in order to determine whether the PCRA court
      erred in concluding that there were no genuine issues of material
      fact and in denying relief without an evidentiary hearing.

Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa. Super. 2015) (citations

and quotation marks omitted).

      Failure to File a Pretrial Motion based on Double Jeopardy

      Appellant first argues that his counsel was ineffective for failing to file a

pretrial motion to bar his third trial, at which the jury found him guilty.

Because consideration of the reasons for the mistrial at Appellant’s second

trial is crucial to Appellant’s argument, we summarize the following

background, as set forth by the trial judge at that time:

      The case was sent to the jury for deliberations on September 21[,
      2011].

                                   *    *    *

      The alternate was dismissed at that time. There was no indication
      of any problems for the need to retain that alternate. The jury
      began their deliberations that afternoon. Instructed to return on
      the next day. On the 22nd of September all the jurors returned.
      However, Juror Number 10 was ill, visibly ill, was ultimately


                                       -8-
J-S66024-19


     transported from the court to Hahnemann Hospital by ambulance.
     The court spent most of Thursday and Friday trying to determine
     the status of Juror Number 10. Ultimately, speaking with him and
     made efforts to speak to hospital personnel. There was no clear
     indication as to how long the juror would be in the hospital and
     when and if he would be able to return.

     On Monday, the 26th, we learned from Juror Number 10 that he
     had had surgery on his hand during the weekend for fractures.
     Efforts were again made to talk to hospital personnel.

     On Tuesday, the 27th, the court learned from the juror, and also
     from the doctor, that he was to be released that afternoon. I
     spoke with the doctor, the doctor indicated that the juror was
     physically able to return, that medication the juror was taking
     would not interfere with the deliberation process. This was also
     confirmed by the juror.

     All jurors were instructed to return on Wednesday morning. That
     would have been the 28th. In the presence of counsel the court
     spoke with Juror Number 10 as to his ability to continue
     deliberations. He indicated that he was able to do so and the
     jurors did resume their deliberations. The jurors deliberated on
     all day Wednesday, all day Thursday and most of the day on
     Friday. The jurors were instructed to return on Monday morning,
     October 3rd. Juror Number 10 did not appear, made no contact
     with the court. Efforts were made to contact the juror by
     telephone. And ultimately someone was sent, an officer assigned
     to the District Attorney’s Office, was sent to try to find out what
     was going on with Juror Number 10.

     I believe that contact, from the testimony this morning[, October
     4, 2011], was made somewhere between 12:00 and 1:00 p.m.
     yesterday. Efforts were made to have the Sheriff’s Office pick up
     the juror this morning to make sure the juror was present.
     However, Juror Number 10 did appear on his own [on October 4,
     2011].

N.T., 10/4/11, at 38-40.

     The trial judge examined Juror Number 10 on October 4, 2011, as well

as Officer Nicholas DeNofa, who was assigned to the District Attorney’s Office

and contacted Juror Number 10 on October 3, 2011. Co-defendant’s counsel

                                    -9-
J-S66024-19



thereafter moved for a mistrial, arguing that Juror Number 10 should not

proceed as a juror and stating, in part, that he wanted twelve jurors

deliberating. Id. at 34. Appellant’s counsel at the time joined co-defendant’s

motion and set forth additional arguments in support of a mistrial. Id. at 34.

When asked by the trial judge if Appellant would proceed with eleven jurors,

Appellant’s counsel asserted that she consulted with Appellant and would not

proceed with eleven jurors.    Id. at 37. The Commonwealth objected to a

mistrial, suggesting that Juror Number 10 could resume deliberations. Id. at

31.

      The trial court granted the joint motion for mistrial in Appellant’s second

trial finding manifest necessity due to Juror Number 10’s “unforeseen illness

and absence during deliberations.” Id. at 38. Appellant’s third trial began in

September 2012, and the jury found him guilty on September 25, 2012.

      In the underlying PCRA proceeding, Appellant claimed that his counsel

was ineffective for failing to file a motion to dismiss “alleging that the matter

should be dismissed on double jeopardy grounds because the [trial judge at

the second trial] sua sponte granted a mistrial in the absence of grounds

justifying terminating the case.”   Am. PCRA Pet., 6/5/18, at 4.       Appellant

further alleged that the trial judge “declared a mistrial without first exploring

alternate remedies with [Appellant] himself about an appropriate remedy” and

that “trial counsel at the time, did not consult with [Appellant] before agreeing

to a mistrial either.” Id.




                                     - 10 -
J-S66024-19



      The PCRA court dismissed Appellant’s claim, emphasizing that “[the trial

court at the second trial] did not, as [Appellant] claim[ed], sua sponte declare

a mistrial.” PCRA Ct. Op., 7/26/19, at 8.       The PCRA court concluded that

Appellant’s claim was “belied by the record and meritless.” Id. at 7.

      On appeal, Appellant maintains that his counsel was ineffective for

failing to bar his third trial based on the trial court’s sua sponte declaration of

mistrial at his second trial.     Appellant’s Brief at 8-17.     Appellant adds,

“Contrary to the PCRA court’s [o]pinion, there is nothing in the [r]ecord that

shows that trial counsel moved for mistrial.” Id. at 16.

      The Commonwealth counters that the PCRA court properly dismissed

Appellant’s ineffectiveness claim.       Commonwealth’s Brief at 8.            The

Commonwealth states Appellant’s claim rests on a “false premise” that trial

court sua sponte declared a mistrial at the second trial. Id.

      Following our review, we agree with the PCRA court and the

Commonwealth’s respective assessments that the record belies Appellant’s

claim and that his legal arguments proceed from a faulty premise. As noted

above, Appellant’s counsel at his second trial joined in a motion for mistrial

based on Juror Number 10’s illness, absences from deliberations, and

apparent inability to proceed in further deliberations. See N.T., 10/4/11, at

34, 37, 38. As Appellant’s second trial did not end in a sua sponte declaration

of a mistrial, Appellant’s extensive discussion of such cases is misplaced. See

Commonwealth v. Kearns, 70 A.3d 881, 884 (Pa. Super. 2013) (noting the

general rule that the double jeopardy clause does not bar retrial when a

                                      - 11 -
J-S66024-19



defendant moves for a mistrial absent misconduct by the Commonwealth);

see also Commonwealth v. K. Johnson, 231 A.3d 807, 826 (Pa. 2020)

(noting that “prosecutorial overreaching sufficient to invoke double jeopardy

protections [under the Pennsylvania Constitution] includes misconduct which

not only deprives the defendant of his right to a fair trial, but is undertaken

recklessly, that is, with a conscious disregard for a substantial risk that such

will be the result”).   Accordingly, the record supports the PCRA court’s

findings, and Appellant fails to demonstrate any legal error in the PCRA court’s

dismissal of Appellant’s claim for a lack of arguable merit. See Sandusky,

203 A.3d at 1043; Smith, 121 A.3d at 1052.

          Failure to Challenge the Competency of Sonia Leon

      Appellant’s next claims that his counsel at his third trial was ineffective

for failing to request an examination of Sonia Leon to determine if she was

competent to testify. Appellant notes that Leon testified that she was not

taking medication for her mental health issues. Appellant’s Brief at 17 (citing

N.T., 9/12/12, at 78-79). Appellant emphasizes that “her testimony shows

an angry and obstreperous witness who not only had to be admonished

numerous times to act appropriately, but also one who admitted she was a

liar and whose testimony [at trial] contradicted prior testimony and

statements given by her.” Id. at 17-18. Appellant further notes that Leon’s

testimony established that he, not co-defendant, called one of the victims

shortly before the shooting and thereby implicated him in the killings. Id. at

18.

                                     - 12 -
J-S66024-19



      The Commonwealth responds that Appellant “did not identify any

deficiency in Ms. Leon’s capacity to testify.” Commonwealth’s Brief at 9. The

Commonwealth asserts Appellant’s arguments, “while certainly relevant to the

weight of the evidence, do no undercut Ms. Leon’s competence.”                Id.

According   to    the   Commonwealth,      Appellant’s   underlying   claim    of

ineffectiveness amounts to an attack not on Leon’s competence, but her ability

to testify in a “searing and compelling manner.”             Id. at 10.       The

Commonwealth adds that Appellant cannot show prejudice, noting that he did

not establish that “had counsel raised the issue, Ms. Leon would have been

found incompetent and . . . without her testimony, he would likely have been

acquitted.” Id.

      The PCRA court concluded, in part, that Appellant did not establish his

claim of ineffectiveness had arguable merit. PCRA Ct. Op. at 10. The PCRA

court explained: “[Appellant] assert[ed] that a competency hearing should

[have been] given to a witness who act[ed] inappropriate[ly] on the stand,

admit[ed] to lying, or whose testimony contradict[ed] earlier statements. This

is not the standard for ordering a competency hearing . . . .” Id. The PCRA

concluded that Appellant’s claim of ineffectiveness failed and that no relief was

due. Id.

      In Commonwealth v. Boich, 982 A.2d 102, 109-10 (Pa. Super., 2009)

(en banc), this Court summarized the principles governing a challenge to the

competence of a witness.

      Pennsylvania Rule of Evidence 601 provides, in pertinent part:

                                     - 13 -
J-S66024-19


         Rule 601. Competency

         (a) General Rule. Every person is competent to be a
         witness except as otherwise provided by statute or in these
         Rules.

         (b) Disqualification for Specific Defects. A person is
         incompetent to testify if the Court finds that because of a
         mental condition or immaturity the person:

            (1) is, or was, at any relevant time, incapable of
            perceiving accurately;

            (2) is unable to express . . . herself so as to be
            understood either directly or through an interpreter;

            (3) has an impaired memory; or

            (4) does not sufficiently understand the duty to tell the
            truth.

      Pa.R.E. 601 (emphasis added). This rule is expressly intended to
      preserve existing Pennsylvania law. In general, the testimony of
      any person, regardless of her mental condition, is competent
      evidence, unless it contributes nothing at all because the victim is
      wholly untrustworthy.      Thus, in Pennsylvania, a witness is
      presumed competent to testify, and it is incumbent upon the party
      challenging the testimony to establish incompetence. Above all,
      given the general presumption of competency of all witnesses, a
      court ought not to order a competency investigation, unless the
      court has actually observed the witness testify and still has doubts
      about the witness’ competency.

      Claims that a witness’ memory has been corrupted by insanity,
      mental retardation, hypnosis, or taint go to the competency of
      that witness to testify. The capacity to remember and the ability
      to testify truthfully about the matter remembered are components
      of testimonial competency. The party alleging a witness is
      incompetent to testify must prove that contention by clear and
      convincing evidence.

Boich, 982 A.2d at 109-10 (some citations and footnote omitted, some

formatting altered).




                                     - 14 -
J-S66024-19



       Instantly, prior to jury selection for Appellant’s third trial, the

Commonwealth raised an oral motion in limine indicating that “in the

abundance of caution, candor and efficiency[, the Commonwealth sent a letter

to the trial judge4] on Ms. Leon.” N.T., 9/10/12, at 11-12. The following

exchange occurred:

       THE COURT: All right. You’re satisfied that that’s been resolved?

       [The Commonwealth]: I am satisfied that she is fully aware and
       understanding where she is and everything, and we had a
       discussion in our office where we talked about the case.

       THE COURT: Okay.

       [The Commonwealth]: [Co-defendant’s counsel] wants to inquire
       as to her bipolar disorder. I would move to preclude that. If she
       gets on the stand, then she’s fine. It wouldn’t be relevant, and it
       would be overly prejudicial to Ms. Leon’s testimony.

       [Co-defendant’s Counsel]: Your Honor, if I may just say a few
       things?

       THE COURT: Yes.

       [Co-defendant’s Counsel]: This is, you know, the third round.
       We’ve been through two other trials to completion. This Ms. Sonia
       Leon has testified at all of these occasions. We were just given
       this information by the Commonwealth last week saying that this
       woman may not be competent. It doesn’t say when, where, how.
       There is no information whatsoever given to us the nature and
       circumstances behind this woman’s competency.

       THE COURT: Behind what?

       [Co-defendant’s Counsel]: Behind her competency.


____________________________________________


4 The correspondence referred to by the Commonwealth was not made part
of the record. However, it appears that the Commonwealth’s letter stated
that the Commonwealth believed she was incompetent. See N.T., 9/11/12,
at 6-7.

                                          - 15 -
J-S66024-19


     THE COURT: Well, who says she is not competent?

     [Co-defendant’s Counsel]: The Commonwealth brought the issue
     up.

     THE COURT: I understand that.

     [Co-defendant’s Counsel]: All I’m asking for, and maybe this is
     not the right time, but putting the [trial c]ourt on notice, the
     defense should be allowed to ask questions of her regarding her
     prior -- we’re going to be asking her questions about her prior
     testimony and is it fair enough game if she came in that day under
     the influence of alcohol. That would have been fair questions for
     subsequent counsel to ask questions about. What I’m saying is
     the defense will be -- we will need to ask her questions regarding
     whether or not or what stage, what her ability to perceive what
     the events were the day she testified.

     THE COURT: Well, I am not concerned about her ability. I think
     he is not necessarily concerned about her ability to perceive
     events on the day she testified. We’re really concerned about her
     ability to observe on the day of the incident, the day when she
     witnessed the incident, right?

     [Co-defendant’s Counsel]: Yes and no. I mean, you’re right. It
     certainly goes to the incident. We have no information. Had she
     had this her whole life? Is it something that came up six months
     ago? I have no information on that. So at the right time -- if this
     is not the right time, I will address it later.

     THE COURT: Well, I think my real question is whether a person
     who has a bipolar disorder is generally otherwise thought not to
     be able to perceive whatever it is they perceived. You know, it’s
     not like somebody who has schizophrenia or some other sort of
     mental health disability. But you know what, let me tell you what.
     I suppose you could ask these couple of limited questions: Has
     she ever had mental health treatment. If so, what was the
     diagnosis.   Does it require medications.      Was she on her
     medications at the time of the incident. Those four questions you
     may ask her.

     [Co-defendant’s Counsel]: Fair enough. Thank you, Your Honor.

     THE COURT: And that would be actually -- you would want to know
     in terms of was she on her medications at the time that she
     observed whatever she observed back in May of 2005.


                                   - 16 -
J-S66024-19



N.T., 9/10/12, at 11-15.

      The Commonwealth called Leon to testify at the third trial on September

12, 2012. After Leon answered several questions from the Commonwealth,

Appellant counsel at the time requested a sidebar conference, which the trial

court granted. N.T., 9/12/12, at 15. At the conference, Appellant’s counsel

stated that Leon appeared to be “under the influence of some type of drug

and/or alcohol.” Id. at 15. According to Appellant’s counsel, Leon’s speech

was slurred, her eyes were “dimming” and “closed,” and her eyes appeared

to be “red” and “glassy.” Id. at 15-16. Appellant’s counsel requested that

the trial court rule on Leon’s competence to testify.

      The trial court denied the request, explaining:

      The [c]ourt has listened to the witness’ testimony and the [c]ourt
      does agree that her -- that she does have some speech
      affectation, I would call it. I mean, I wouldn’t call it slurred, but
      she has a speech pattern that’s different from most people, but
      she -- the [c]ourt also observed that] she has responded promptly
      and competently to all questions that have been put to her. So
      I’m not going to grant your request that she be declared
      incompetent. But I will allow you to explore with her whether she
      has in fact taken any mind-altering substances prior to coming to
      court today.

Id. at 16.

      Leon thereafter testified for the Commonwealth without any incident,

although Leon admitted that during the investigation into the shootings, she

was not forthcoming in her statements to police and made a false report to

police that cash and home electronics were missing from her home. See id.

at 60, 65, 67-69.    On cross-examination, which began on September 12,

                                     - 17 -
J-S66024-19



2012, and continued on the next day of trial, September 17, 2012, Leon

admitted that she was diagnosed with bipolar disorder in 2003, but threw

away the medications for her condition. Id. at 78. During cross-examination,

Leon demonstrated a lack of decorum, hostility to questioning by Appellant’s

counsel, and uncooperativeness with Appellant’s counsel and at times, toward

the trial court. See e.g. id. at 80 (indicating that Leon raised her middle

finger at Appellant’s counsel), 84-85 (indicating that Leon threw an exhibit on

the floor), 115 (indicating that Leon felt that Appellant’s counsel was “getting

smart with [her]”); N.T., 9/17/12, at 13-16 (indicating that Leon refused to

accept an exhibit from Appellant’s counsel and threatened to “flick” the

document to the floor even when the trial court asked her to take the

document).

      Based on this record, we conclude that the record supported the PCRA

court’s determination that Appellant’s references to Leon’s episodes of anger,

obstreperousness, and admissions to lying to police did not provide a proper

basis to challenge Leon’s competency as a witness. See PCRA Ct. Op. at 10.

Further, Appellant’s counsel at the time extensively cross-examined Leon and

the jurors, as the finders of fact, were able to observe Leon’s responses in

order to make their credibility and factual determinations. Accordingly, we

discern no legal error in the PCRA court’s conclusion that Appellant’s claim of

ineffectiveness to request a competency hearing for Leon lacked arguable

merit. See Sandusky, 203 A.3d at 1043. Therefore, we agree with the PCRA




                                     - 18 -
J-S66024-19



court that no relief was due. See Sandusky, 203 A.3d at 1043; Smith, 121

A.3d at 1052. Therefore, we agree with the PCRA court that no relief was due.

                 Failure to Request a Limiting Instruction

      Appellant next claims that the PCRA court erred in dismissing his claim

that his counsel at his third trial should have requested a limiting instruction

to the jury regarding Marvin Williams’ testimony that his car was firebombed.

By way of background to this claim, Marvin Williams inculpated Appellant in

his statement to police and his testimony at the preliminary hearing.

However, at Appellant’s first two trials, Marvin Williams refused to adopt his

statement and preliminary hearing testimony.

      At the third trial, Marvin Williams again refused to adopt his prior

statement and testimony at the preliminary hearing. After the Commonwealth

confronted him with his preliminary hearing testimony, the Commonwealth

asked whether something happened to his car.               N.T., 9/18/12, at 88.

Appellant’s counsel objected and at a sidebar conference, the Commonwealth

indicated that it intended to elicit testimony that Marvin Williams received

information in 2007 that his car “got firebombed.” Id. at 90. Specifically,

counsel for the Commonwealth stated:

      My argument is [Marvin Williams] went south because he’s scared,
      because he had knowledge of something that happened right in
      front of his mother’s house where she still lives. It doesn’t need
      to be true to change someone’s testimony in order to have that
      effect on his state of mind. It doesn’t need to be true. Could be
      lies, lies, lies. That’s why it’s not offered for the truth. It’s offered
      for his state of mind.



                                       - 19 -
J-S66024-19



Id.

      Appellant’s counsel asserted that there was no evidence that Marvin

Williams’ car was damaged and the admission of the testimony would be

unduly prejudicial. Id. at 95-96, 97. The trial court overruled the objection,

and Marvin Williams testified that his mother told him someone set his car on

fire and that he did “not know” but believed it “probably [happened] because

of testimony and stuff . . . .” Id. at 102-04. The Commonwealth also elicited

testimony from Marvin Williams that he heard the car was burned across the

street from his mother’s house and that his mother was living in the same

house at the time of the third trial. Id. at 110-11.

      Appellant challenged the admissibility of Marvin Williams’ testimony

about the car in his direct appeal, and this Court affirmed the trial court’s

ruling. Moore, 717 EDA 2013, at 13-16. This Court emphasized that the

evidence was not admitted for the truth of the matters asserted, was probative

of the change in Marvin Williams’ statements, and was not unfairly prejudicial

to Appellant merely because it was harmful to his case. Id. at 14-15.

      In the underlying PCRA proceeding, Appellant asserted that his counsel

at his third trial was ineffective for failing to request an instruction that the

jury should not consider Marvin Williams’ testimony for the truth of the matter

asserted, namely, that the car was firebombed and that Appellant was

involved in the firebombing of the car. Am. PCRA Pet. at 11-12. In support

of his assertion that there was arguable merit, Appellant relied on

Commonwealth v. Billa, 555 A.2d 835 (Pa. 1989). Id. at 25-27.

                                     - 20 -
J-S66024-19



      Appellant further asserted that he suffered prejudice because without

the limiting instruction, “it was left for the jurors to make several improper

inference of both law and fact.” Id. at 25-26. Appellant continues:

      As an issue of law, the jurors, wholly unfamiliar with evidentiary
      rules, were incorrectly left to decide the purpose of this evidence
      and the inferences they could properly draw from this evidence.
      Specifically, the jurors would have incorrectly assumed that they
      legitimately could use this evidence as evidence of both
      [Appellant]’s guilt and character. As an issue of fact, the jurors
      were left to impermissibly assume that: (1) [Appellant] had a
      threatening, violent, and manipulative reputation; and/or (2)
      [Appellant] intimidated witnesses and/or recruited others to
      intimidate witnesses. Based on the totality of the evidence
      presented at [Appellant’s] trial, a reasonable probability exists
      that the outcome of his trial would have been different had trial
      counsel sought these necessary limiting instructions . . . .

Id. at 27.

      The PCRA court dismissed Appellant’s claim concluding that Appellant

“offer[ed] no binding legal authority requiring relief due [the] lack of a limiting

instruction in these situations.”     PRCA Ct. Op. at 11.        The PCRA court

acknowledged Appellant’s reliance on Billa, but discussed Commonwealth

v. Reid, 99 A.3d 427 (Pa. 2014), to suggest that “it is not always necessary

to give a limiting instruction, especially when the evidence only implies

criminal activity.”   Id. at 12-14.    The PCRA court further concluded that

Appellant could not establish prejudice because there was “sufficient and

overwhelming” evidence of Appellant’s involvement in the shooting deaths of

Jermaine Williams and Kennedy. Id. at 14.




                                      - 21 -
J-S66024-19



      In the present appeal, Appellant largely restates the arguments he set

forth in his amended PCRA petition. See Appellant’s Brief at 19-40. Appellant

further argues that “[t]he PCRA court fail[ed] to address this issue in a

meaningful manner and glosse[d] over the substantial prejudice caused to

Appellant.” Id. at 40.

      The Commonwealth, in response, emphasizes that it only introduced

evidence that Marvin Williams “believed that his car had been firebombed in

retaliation for his preliminary hearing testimony” and that “[t]here was no

suggestion that this testimony could be used as substantive evidence of

[Appellant’s] guilt.” Commonwealth’s Brief at 11 (emphasis in original). The

Commonwealth adds that the defense strategy at the third trial was to

“portray Marvin Williams . . . as the actual killer . . . .” and emphasize that

Marvin Williams was involved in the drug trade and had other enemies. Id.

at 12-13. Furthermore, the Commonwealth asserts that “[n]othing suggests

the jury imputed this tangential issue in Marvin [Williams’] testimony to

[Appellant], or that the jury’s verdict was based in any part on this peripheral

matter, rather than the overwhelming direct and circumstantial evidence of

[Appellant’s] guilt.” Id. at 13.

      In Commonwealth v. Hutchinson, 25 A.3d 277 (Pa. 2011), our

Supreme Court considered a claim that an appellant’s claim of ineffectiveness

for failing to request a limiting jury instruction regarding prior bad acts. The

Hutchinson Court rejected the claim, noting:




                                     - 22 -
J-S66024-19


     This Court has held that when evidence of a defendant’s prior
     criminal conduct or bad acts is admitted, the defendant is entitled
     upon request to a jury instruction explaining the limited purpose
     of such evidence.

     In Billa, we granted the appellant a new trial after concluding that
     his counsel was ineffective for failing to request a limiting
     instruction. The appellant had been found guilty of the first-
     degree murder of a sixteen-year-old girl with whom he had been
     attempting to establish a relationship.         The trial court had
     admitted, over defense counsel’s vigorous objection, testimony
     concerning a violent sexual assault on a different victim that had
     been committed by the appellant approximately two months
     before the murder. The two attacks bore numerous similarities,
     including the fact that both victims were young Hispanic females.
     Although we noted that the testimony of the sexual assault victim
     was vivid, graphic, highly prejudicial, and potentially emotional,
     we held that it was properly admitted because of its relevance to
     proving the appellant’s motive and intent and the absence of
     accident. Nonetheless, we also held that trial counsel was
     ineffective for failing to request an appropriate limiting instruction.
     We recognized that the highly inflammatory testimony of the prior
     sexual assault victim “created the substantial danger that the jury
     could be swayed in its deliberations . . . by this evidence showing
     [the] appellant’s criminal character and his propensity to sexually
     assault young Hispanic females.” In addition, we recognized that
     the evidence in question was not merely a fleeting or vague
     reference to the appellant’s criminal record, but rather was
     extensive as well as inflammatory, comprising a substantial
     component of the Commonwealth’s case and garnering an
     emphasis in closing argument. Accordingly, “[a]n appropriate
     limiting instruction . . . would not have increased the jury’s
     awareness of the prior sexual assault, but it well might have
     placed its limited legal significance in proper perspective.” We
     concluded that the Billa appellant’s counsel was constitutionally
     ineffective for failing to request an appropriate limiting instruction
     as to the permissible use of evidence of the prior sexual assault,
     and we therefore awarded the appellant a new trial.

     In the instant case, the relevant circumstances have little, if
     anything, in common with those of Billa, and we decline to hold
     that trial counsel was ineffective for failing to request a limiting
     instruction.   The bad acts evidence of which [Hutchinson]
     complains was not inflammatory, not graphic, and not extensive.
     Some of the evidence was elicited as a single sentence in passing

                                     - 23 -
J-S66024-19


      during cross-examination of the witnesses by defense counsel. In
      closing argument, the Commonwealth did make reference to
      [Hutchinson’s] abuse of the victim, but did not mention the other
      bad acts. Under these circumstances, an instruction as to the bad
      acts evidence may very well have served only to re-emphasize the
      evidence to the jury. More importantly, [Hutchinson] has not
      established prejudice, i.e., he has failed to demonstrate that there
      is a reasonable probability that the outcome of his trial would have
      been different but for the lack of a limiting instruction. We have
      previously noted the “overwhelming evidence” of [Hutchinson’s]
      guilt. In light of this overwhelming evidence, which includes
      eyewitness testimony of the victim’s two children, both of whom
      knew [Hutchinson], [Hutchinson] has failed to suggest how he
      could have been prejudiced by counsel’s failure to request a
      limiting instruction such that there is a reasonable probability that
      the outcome of his trial would have been different. There is no
      merit to [Hutchinson’s] claim of trial counsel ineffectiveness with
      regard to a limiting instruction . . . .

Hutchinson, 25 A.3d at 305-06 (citations omitted).

      Following our review, we conclude that the instant case is closer to

Hutchinson than Billa. Marvin Williams’ testimony that someone set his car

on fire and that he believed it was related to his preliminary hearing testimony

was not inflammatory, or graphic, and the Commonwealth’s questioning and

Marvin Williams’ responses were both limited. Specifically, Marvin Williams

testified that his mother told him that “someone set it [the car] on fire[,]” and

when the Commonwealth asked “why [he] believe[d] that happened,” he

responded: “I don’t know. Probably because of testimony and stuff. I don’t

know.” N.T. 9/18/12, at 102-04. Unlike Billa, this testimony was not graphic

or extensive, nor did it explicitly implicate Appellant.

      Furthermore, given the purpose and nature of Marvin Williams’

testimony about his car, we disagree with Appellant’s argument that he was


                                      - 24 -
J-S66024-19



prejudiced by the absence of a cautionary jury instruction. As noted above,

the testimony did not expressly implicate Appellant.           Appellant and co-

defendant had ample opportunity at the third trial to establish that there was

no objective corroboration of Williams’ belief that a car was set on fire,

impeach William’s credibility on the basis that the car in question was not

registered to Williams, and suggest other individuals had motive to damage

the car.     The Commonwealth, in its closing statements, did not unduly

emphasize the evidence, suggest Appellant’s involvement, or urge the jury

that the evidence constituted consciousness of guilt.

       Based on the foregoing, Appellant did not establish his ineffectiveness

claim regarding the failure to request a limiting jury instruction warranted

relief.5 Accordingly, we discern no error in the PCRA court’s dismissal of this

claim. See Sandusky, 203 A.3d at 1043-44; Smith, 121 A.3d at 1052.

                        Failure to Litigate a Bruton Issue

       In his final claim, Appellant contends that the PCRA court erred in

dismissing his claim that his counsel failed to raise a Bruton objection when

____________________________________________


5 We note that while the PCRA court relied on Reid, that case is different from
the instant case. In Reid, the challenged evidence giving rise to the jury
instruction claim related to the appellant’s general association with a gang,
rather than evidence of a specific act or crime. See Reid, 99 A.3d at 451-52.
Moreover, Reid involved a jury instruction with respect to imposition of the
death penalty, and the trial court instructed the jury that it was required to
find a significant history of felony convictions involving use of threats or
violence when deliberating on the existence of aggravating factors. See id.
Nevertheless, the PCRA court’s statements that not all failures to request a
limiting instruction will result in a viable ineffective assistance of counsel claim
remains apt for the reasons discussed above.

                                          - 25 -
J-S66024-19



the Commonwealth confronted Marvin Williams with Williams’ prior statement

to police.   The exchange referred to conversations Williams had with co-

defendant in prison after the shooting, included references to Appellant’s

nickname, “Third,” and read as follows:

      [Commonwealth]. The next question [in the prior statement to
      police]:

             What did you and [co-defendant] talk about?

             “Answer: The shootings.

             “Question: What did [co-defendant] tell you about the
             shootings?

             “Answer: He said that he shot Dre [i.e. Kennedy] twice in
             the head and five times in the chest. [Co-defendant] was
             worried about Third running his mouth.

             “Question: Did [co-defendant] tell you why he killed Dre?

             “Answer: About a week-and-a-half before this happened,
             [co-defendant] told me he was going to get Dre, but he did
             not say why.

             “Question: Did you ever speak to Third since the shooting?

             “Answer: No.

N.T., 9/17/12, at 215-16 (emphasis added). It appears that in the prior two

trials and the preliminary hearing, the Commonwealth did present the portion

of Marvin Williams’ statement referring to co-defendant’s concerns about

Appellant.

      In the underlying PCRA proceeding, Appellant challenged his counsel’s

failure to litigate a Bruton objection arguing:

      In the present matter, [co-defendant] confessed to fellow inmate,
      Marvin Williams, to the killings . . . herein. [Co-defendant] was

                                    - 26 -
J-S66024-19


      afraid that [Appellant] (“Third”) would run his mouth about the
      killings.

      [Co-defendant] did not testify. [Co-defendant] could only know
      that [Appellant] was involved in the killings if [co-defendant] was
      at the scene of the killings with [Appellant]. [Co-defendant] could
      only know that [Appellant] had motive to run his mouth if he knew
      and/or was involved in the killings.

      Trial counsel had no reasonable basis for not seeking severance
      or at least redaction at a very minimum.

      [Appellant] was prejudiced by [trial] counsel’s failure to properly
      object [at the third trial], failure to preserve this issue on appeal,
      and failure to litigate this issue on appeal. [Appellant] was
      prejudiced because the jury could only infer that that [Appellant]
      was involved in the murders and, moreover, [Appellant] was
      unable to confront a key witness against him.

Am. PCRA Pet. at 32-33.

      The PCRA court dismissed Appellant’s claim, noting that co-defendant’s

statement “did not implicate [Appellant] as a participant of crime” but only

indicated co-defendant fear that Appellant “would tell someone about the

shooting.” PCRA Ct. Op. at 15. The PCRA court reasoned:

      Here, [Appellant’s] name was not redacted because Marvin
      Williams’ testimony did not implicate him in the crime. Instead,
      the statement simply implicated that [Appellant] knew something
      about the killings and that Alexander was worried that he would
      run his mouth.      Through other properly admitted evidence,
      [Appellant] was also implicated as a participant in the killings.
      However, since this implication did not result from Marvin
      Williams’ testimony as to what [co-defendant] told him while
      incarcerated, no Bruton violation occurred.

      Therefore, this claim fails and no relief is due.

Id. at 15-16 (citation omitted).




                                     - 27 -
J-S66024-19



      Appellant essentially restates the claim he presented to the PCRA court.

Appellant summarizes the law governing Bruton claims, Appellant’s Brief at

40-46, and asserts the same ineffective assistance of counsel claim set forth

in his amended PCRA petition, see id. at 46-47; see also Am. PCRA Pet. at

32-33.

      The Commonwealth responds that no relief is due. Commonwealth’s

Brief at 14.    Similar to the PCRA court, the Commonwealth contends that

Bruton is inapposite because co-defendant’s statement did not incriminate

Appellant and only conveyed co-defendant’s concern that Appellant was

“indiscrete.”   Id.   The Commonwealth also states that Appellant “failed to

show that in the absence of this testimony from Marvin Williams, it was likely

he would have been acquitted.” Id.

      Our Supreme Court has stated:

      In Bruton, the United States Supreme Court held that the
      admission into evidence of an extrajudicial statement of
      confession by non-testifying co-defendant A inculpating co-
      defendant B in the crime, violated co-defendant B’s right of cross-
      examination under the Confrontation Clause of the Sixth
      Amendment.       In other words, as the High Court stated
      subsequently in Richardson v. Marsh,[ 481 U.S. 200, 206
      (1987)], “where two defendants are tried jointly, the pretrial
      confession of one cannot be admitted against the other unless the
      confessing defendant takes the stand.” In reaching this holding,
      the High Court reasoned that, even if the jurors were instructed
      to the contrary, there remained a substantial risk that they would
      look to co-defendant A’s incriminating extrajudicial statement in
      assessing co-defendant B’s guilt. Thus, in Bruton, the High Court
      created a narrow exception to the general legal principle that the
      jury is presumed to follow the court’s instructions.




                                     - 28 -
J-S66024-19



Commonwealth v. Roney, 79 A.3d 595, 623-24 (Pa. 2013) (some citations

omitted).

      Nevertheless, redaction is “an appropriate method of protecting

defendant’s rights under the Bruton decision.” Commonwealth v. Rainey,

928 A.2d 215, 227 (Pa. 2007) (citation omitted). Discussing the High Court

decision in Richardson, our Supreme Court explained:

      Therein, the Court held that the “Confrontation Clause is not
      violated by the admission of a non-testifying co-defendant’s
      confession with a proper limiting instruction when . . . the
      confession is redacted to eliminate not only the defendant’s name,
      but any reference to his or her existence.” Consistent with the
      High Court’s pronouncement and our own line of cases, we have
      held that substituting the neutral phrase “the guy” or “the other
      guy” for the defendant’s name is an appropriate redaction.

Commonwealth v. Cannon, 22 A.3d 210, 218 (Pa. 2011) (citations

omitted).

      To the extent Appellant contends that the above-recited testimony

implicated Bruton such that severance from co-defendant was required, we

agree with the PCRA court no relief is due.      Specifically, even if Marvin

Williams’ passing reference to co-defendant’s concern that Appellant was

“running his mouth” was incriminating, the trial court could have redacted the

statement and issued a cautionary instruction, such that a joint trial would

have been proper. See Cannon, 22 A.3d at 218. Therefore, Appellant failed

to establish arguable merit to his claim that trial counsel should have moved

for severance based on Bruton. See Sandusky, 203 A.3d at 1043.




                                    - 29 -
J-S66024-19



      To the extent Appellant argues that his trial counsel at the third trial was

ineffective for seeking redaction, our review reveals no basis to find either

arguable merit or prejudice to Appellant’s claim. As noted by the PCRA court,

Marvin Williams’ recitation of co-defendant’s confession and beliefs regarding

Appellant was not the type of powerfully incriminating evidence triggering

Bruton concerns. See PCRA Ct. Op. at 15-16.

      Moreover, Appellant has not demonstrated there was a reasonable

possibility that the outcome at trial would have been different had Appellant’s

counsel at the third trial objected and obtained a redaction and cautionary

instruction. Specifically, to the extent Appellant argues that co-defendant’s

statement was prejudicial, the record establishes that other witnesses

provided prior statements that Appellant boasted about the shooting at a party

while brandishing a firearm. Appellant also fails to acknowledge that Marvin

Williams also provided his prior statement and preliminary hearing testimony

directly implicating Appellant in the shooting.    Therefore, the record belies

Appellant’s assertion that his counsel’s failure to move for redaction and a

cautionary instructed resulted in prejudice. Accordingly, we affirm the PCRA

court’s decision to dismiss this claim. See Sandusky, 203 A.3d at 1043-44;

Smith, 121 A.3d at 1052.

      For the reasons stated herein, we discern no basis to disturb the trial

court’s ruling to dismiss Appellant’s claims. Moreover, because our review

reveals no issues of fact requiring an evidentiary hearing, we affirm the PCRA




                                     - 30 -
J-S66024-19



court’s order dismissing Appellant PCRA petition. See Sandusky, 203 A.3d

at 1043-44; Smith, 121 A.3d at 1052.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/08/2020




                                 - 31 -